212 F.2d 877
TATELBAUMv.REFRIGERATION DISCOUNT CORP.
No. 6781.
United States Court of Appeals Fourth Circuit.
Argued April 12, 1954.
Decided May 3, 1954.

Irving B. Grandberg, Baltimore, Md., for appellant.
Solomon B. Levin, Baltimore, Md., for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by a trustee in bankruptcy from an order granting reclamation of certain articles of merchandise sold to the bankrupt and covered by trust receipts issued pursuant to a trust receipt financing agreement entered into in accordance with the Maryland Trust Receipts Act, Code Maryland 1951 art. 95½, § 1 et seq. The validity of the trust receipts was attacked on the ground that they did not sufficiently describe the articles and that there had been no compliance with the provisions of the Maryland Traders Act, Code Maryland 1951 art. 2 §§ 18, 20. We think that there is no merit in either of these contentions and that the decision appealed from should be affirmed on grounds adequately stated in the opinion below, which is adopted as the opinion of this court. See, D.C., 117 F.Supp. 590.


2
Affirmed.